Exhibit 10.1

EMPLOYMENT AGREEMENT

This Agreement is made this 21st day of May, 2014, by and between Fiserv, Inc.,
on behalf of itself and its subsidiaries and affiliates (“Company”), and Kevin
Gregoire, an individual (“Employee”).

WHEREAS, the Company wishes to assure itself of the services of Employee for the
period provided for in this Agreement;

WHEREAS the Employee desires to enter into an agreement to provide for his
employment with the Company upon the terms provided in this Agreement;

WHEREAS the Company’s information, including but not limited to its technology,
products, intellectual property, customer lists, customer information, and its
methods of doing business have been developed by the Company at considerable
expense over a number of years, and are of considerable economic value to the
Company;

WHEREAS Company wishes to assure itself that Employee will keep in confidence
and not disclose any information disclosed to him by the Company during the term
that he is employed by Company;

WHEREAS Company further wishes to assure itself that Employee will not compete
with the Company during or for a reasonable period of time after the termination
of his employment; and

WHEREAS Employee is willing to agree not to so compete with Company;

NOW, THEREFORE, in consideration of the premises set forth herein and intending
to be legally bound, the parties hereto agree as follows:

1. The Company agrees to employ Employee, and Employee agrees to be employed by
the Company. During his employment, Employee agrees to serve as Group President,
Financial Institutions Group with such further responsibilities and duties
commensurate with such position as contemplated by the Company’s by-laws and
reasonably implemented by the Board of Directors and Employee’s Direct
Supervisor (as hereinafter defined) subject to the further terms and conditions
of this Agreement.

2. Employee agrees to accumulate stock ownership in the Company at a minimum
level of four times the value of his salary, no later than the fifth anniversary
of the date hereof and meet annual minimums as disclosed in the company
executive stock ownership requirements.

3. The term of this Agreement shall begin on the date first written above and
shall continue until 12 months after termination of Employee’s employment (the
“Term”). Employee’s employment shall continue until terminated by either party
upon written notice to the other party (the “Employment Term”).

 

1



--------------------------------------------------------------------------------

4. Employee hereby represents that he is free and able to enter into this
Agreement with Company and that there is no reason, known or unknown, which will
prevent his performance of the terms and conditions contained in this Agreement.

5. During the Employment Term, Employee shall devote his full business time,
best efforts and business judgment, faithfully, conscientiously and to the best
of his ability to the advancement of the interests of the Company and to the
discharge of the responsibilities and offices held by him. Employee shall not
engage in any other business activity, whether or not pursued for pecuniary
advantage, except as may be approved in advance by the Company, provided,
however, that the foregoing shall not prohibit or limit Employee from
participating in civic, charitable or other not-for-profit activities or to
manage personal passive investments, provided that such activities do not
materially interfere with Employee’s services required under this Agreement and
do not violate the Code of Conduct or other corporate policies of Fiserv.
Employee hereby acknowledges that he has read Fiserv’s Code of Conduct in effect
as of the date hereof, and agrees that he will comply with such Code of Conduct
and other Fiserv corporate policies regarding activities in the workplace, as
they may be amended from time to time, in all material respects.

6. For all services to be rendered by Employee in any capacity during the
Employment Term, the Company shall pay or cause to be paid to Employee and shall
provide or cause to be provided to him the following:

(a) An annual base salary at a minimum rate of $400,000 per year, commencing on
the date on which Employee begins in the position of Group President, Financial
Institutions Group (the “Employment Date”), payable in accordance with the
normal payroll practices and schedule of the Company. Upon the expiration of the
Term and thereafter, the Employee’s direct supervisor (“Direct Supervisor”) will
determine Employee’s annual base salary, it being understood by Employee that
adjustments to annual base salary will be for unusual events and will not
typically be made each year. To that end, beginning in February 2015, Employee’s
Direct Supervisor will review annually the performance of Employee. The term
“annual base salary” shall not include any payment or other benefit that is
denominated as or is in the nature of a bonus, incentive payment, commission,
profit-sharing payment, retirement or pension accrual, insurance benefit, other
fringe benefit or expense allowance, whether or not taxable to Employee as
income.

(b) In addition to the salary provided above, as of the Employment Date and
thereafter, Employee shall be entitled to participate in the Annual Cash
Incentive Plan (“ACIP”) or other incentive compensation program, as offered by
the Company from time to time for senior executives of the Company. For calendar
year 2014, Employee will have a target bonus of 100% of annual base salary as of
the effective date of this Agreement ($400,000) with an

 

2



--------------------------------------------------------------------------------

opportunity to achieve a maximum bonus of 200% of such annual base salary
($800,000). For calendar year 2014, the bonus payout will be paid no later than
March 15, 2015, according to the Company’s usual practice.

(c) The Employee has received and shall receive equity in the Company (each a
“Stock Program”). As of the Employment Date, Employee shall thereafter be
eligible to participate annually during the Employment Term in the Fiserv Senior
Managers and Senior Professionals Stock Option and Restricted Stock Program with
an annual target of 100% of base compensation, but will vary from year to year.
Nevertheless, options and restricted stock granted thereunder may be subject to
participation levels and vesting schedules not commensurate with Employee’s
position and may be determined in connection with Employee’s annual performance
evaluation. If Employee shall not be employed by the Company on the date of
grant of any options or restricted stock hereunder, Employee shall not be
entitled to any portion of any such options or restricted stock award.
Notwithstanding anything to the contrary, all awards of options or restricted
stock are subject to the approval of the Company’s Board of Directors or its
designated committee and vesting of such equity awards will follow normal
guidelines for similarly situated executives of the Company, established by the
Board of Directors of the Company at the time.

All stock options or restricted stock granted or issued hereafter will be
subject to the terms of the Stock Option and Restricted Stock Plan as it may be
amended from time to time and of the specific stock option or restricted stock
agreement pursuant to which any such stock options or restricted stock may be
granted or issued from time to time. The terms of the specific stock option or
restricted stock agreement pursuant to which stock options or restricted stock
may be granted or issued hereunder shall govern treatment of such stock options
or restricted stock in the event of the death or disability (as defined in any
such agreement) of Employee. Such options will also have vesting and other terms
as specified in the agreement covering such stock options or restricted stock,
which may be different than other employees of the Company.

(d) In addition to the salary and incentive compensation provided above,
Employee shall be entitled to participate in any employee benefit plans, welfare
benefit plans, retirement plans, and other fringe benefit plans from time to
time in effect for senior executives of the Company generally; provided,
however, that such right of participation in any such plans and the degree or
amount thereof shall be subject to the terms of the applicable plan documents,
generally applicable Fiserv policies and to action by the Board of Directors of
Fiserv or any administrative or other committee provided in or contemplated by
such plan, it being mutually agreed that this Agreement is not intended to
impair the right of any committee or other group or person concerned with the
administration of such plans to exercise in good faith the full discretion
reposed in them by such plans.

(e) All compensation or other benefits payable or owing to Employee hereunder
shall be subject to withholding taxes and other legally required deductions
pursuant to federal, state or local law.

 

3



--------------------------------------------------------------------------------

7. During the Term, Employee’s employment hereunder shall terminate under the
following circumstances:

(a) In the event Employee dies, this Agreement and the Company’s obligations
under this Agreement shall terminate as of the end of the month during which his
death occurs.

(b) If Employee, due to physical or mental illness, becomes unable to perform
his duties as to qualify for disability benefits sponsored by the Company,
according to the benefit plans and policies of the Company, and such
qualification continues through the expiration of the effect elimination period
then in effect for qualification for long term disability benefits, this
Agreement and the Company’s obligations under this Agreement shall terminate on
the date immediately after the expiration of such elimination period, whether or
not Employee qualifies for or actually receives long term disability benefits.

(c) Employee’s employment may be terminated for cause, effective immediately
upon written notice to Employee by the Company that shall set forth the specific
nature of the reasons for termination. Only the following acts or omissions by
Employee shall constitute “cause” for termination:

(i) dishonesty or similar serious misconduct, directly related to the
performance of Employee’s duties and responsibilities hereunder, which results
from a willful act or omission and which is injurious to the operations,
financial condition or business reputation of the Company;

(ii) Employee is convicted of a crime;

(iii) Employee’s drug use in violation of any Company policy or alcohol use
which materially impairs the performance of his duties and responsibilities as
set forth herein;

(iv) substantial, continuing willful and unreasonable inattention to, neglect of
or refusal by Employee to perform Employee’s duties or responsibilities under
this Agreement;

(v) willful and intentional violation of a material provision of the Fiserv Code
of Conduct, as it may be amended from time to time, or other Fiserv corporate
policies regarding activities in the workplace in effect at the time; or

(vi) any other willful or intentional breach or breaches of this Agreement by
Employee, which breaches are, singularly or in the aggregate, not cured within
30 days of written notice of such breach or breaches to Employee from the
Company.

 

4



--------------------------------------------------------------------------------

(d) Employee’s employment may be terminated by the Employee by written notice to
the Company and Employee’s Direct Supervisor for Good Reason. For purposes of
this Agreement “Good Reason” shall mean the occurrence at any time of any of the
following without the Employee’s prior written consent:

(i) any breach by the Company of any of the provisions of this Agreement, other
than an insubstantial and inadvertent failure not occurring in bad faith that
the Company remedies promptly after receipt of notice thereof given by the
Employee;

(ii) a good faith determination by the Employee that there has been a material
adverse change, without the Employee’s written consent, in the Employee’s
working conditions or status with the Company, including but not limited to a
significant change in the nature or scope of the Employee’s authority, powers,
functions, duties or responsibilities for a reason other than as contemplated by
Section 8;

(iii) the failure by the Company to obtain an agreement from any successor to
the Company to assume this Agreement;

provided, however, that the Company shall have been given notice at least 30
days in advance of the anticipated termination date and an opportunity to cure
any such event of Good Reason. In the event of termination pursuant to this
subsection (d), Employee shall be entitled to receive termination benefits in
accordance with subsection (f) below. If Employee terminates his employment for
reasons other than those enumerated in this subsection (d), he shall not be
entitled to termination benefits described in subsection (f) below.

(e) Employee’s employment may be terminated at the election of the Company upon
written notice to Employee by the Company at any time for the convenience of the
Company.

(f) If Employee’s employment is terminated by the Company for any reason other
than as specified in subsection (a), (b) or (c) above or if terminated by
Employee pursuant to subsection (d) above, subject to execution by Employee,
within 45 days of termination of employment, of a general release in favor of
the Company (and failure to revoke such release), Employee shall be entitled to
receive a sum equal to two times the then current annual base salary. Any
payment under this subsection (f) shall be paid in a cash equivalent lump sum on
the first day of the seventh month following the month in which the Employee’s
Separation from Service occurs, without

 

5



--------------------------------------------------------------------------------

interest thereon; provided that, if on the date of Employee’s Separation from
Service, neither the Company nor any other entity that is considered a “service
recipient” with respect to Employee within the meaning of Code Section 409A has
any stock which is publicly traded on an established securities market (within
the meaning of the Treasury Regulation Section 1.897-1(m)) or otherwise, then
such payment shall be paid to Employee in a cash equivalent lump sum within ten
business days of the date on which the Employee signs and does not revoke a
general release in favor of the Company. For purposes hereof, the term
“Separation from Service” shall have the same meaning as ascribed to such term
in Employee’s Key Executive Employment and Severance Agreement with the Company.
All other incentive compensation and benefits being received by Employee shall
cease upon termination of employment, subject to applicable law.

8.

(a) The Company may immediately, upon written notice to Employee, suspend or
restrict some or all of the duties of the Employee for a necessary period of
time (“Suspension”), in the sole discretion of the Company for the following
reasons:

 

  (i) Employee is named as a defendant in any criminal proceedings, and as a
result of being named as a defendant, the operations, financial condition or
reputation of the Company are injured;

 

  (ii) Employee becomes the subject of an internal investigation according to
the Code of Conduct, during which the performance some or all of the duties of
the Employee would disrupt the investigation or cause reputational harm to the
Company;

 

  (iii) Employee, or the Company as a result of the actions or inaction of the
Employee, is subject to an investigation by the Securities Exchange Commission;
Department of Justice or other agency of government or law enforcement; or

 

  (iv) Employee’s personal conduct, the results of which are damaging to the
operations, financial condition or reputation of the Company.

(b) During the Suspension period, Employee shall remain an employee of the
company and entitled to participate in the benefits of employment, provided,
however, that the Company may elect to suspend or reduce its obligations to
Employee, pursuant to sections 6 (a), (b), and (c), above, in proportion to the
reduction or suspension of the duties performed. Upon conclusion of the
Suspension, the Company may,

 

  (i) For cause, according to section 7(c), terminate employment;

 

6



--------------------------------------------------------------------------------

  (ii) Elect to terminate employment for the convenience of the Company
according to section 7(e); or

 

  (iii) Reinstate Employee to his full duties and responsibilities under this
Agreement. Upon the election to so reinstate, the Company will compensate
Employee for the difference between any reduced compensation earned during the
Suspension according to section 8(b), and the amounts that would have been
earned pursuant to sections 6(a), (b), and (c), had the Suspension not occurred.

9. The Employee Confidential Information and Development Agreement of the
Company, attached hereto as Exhibit A, is hereby incorporated herein by
reference. Employee hereby confirms that he is bound by its terms. Such
confidential information is understood to include, without limitation, products,
technology, intellectual property, customer lists, prospect lists and price
lists, or any part of such items, and any information relating to Company’s
method and technique used in servicing its customers.

10. Employee acknowledges and agrees that the copyright and any other
intellectual property right in designs, computer programs and related
documentations, and works of authorship created within the scope of his
employment belong to the Company by operation of law. Employee hereby assigns to
the Company his entire right, title, and interest in any ideas, inventions,
formulas, concepts, code, techniques, processes, systems, schematics, flow
charts, brand names, trade names, compilations, documents, data, notes, designs,
drawings, technical data and training materials, whether or not patentable, and
whether or not such items are subject to copyright or trade secret protection,
which are conceived, developed or reduced to practice by Employee or by another
associate working with Employee or under the direction of the Employee, during
the Employment Term (“Developments”) In connection with any of Developments so
assigned, Employee will promptly: (a) disclose completely all facts regarding
them to the Company; and (b) at the request of the Company, execute a specific
assignment of title to the Company, and do anything else reasonably necessary to
enable the Company to protect its interest in the Development.

11.

 

  (a) For purposes of this Section 11, the following definitions apply:

 

  (i) “Customer” means any person, association or entity: (1) for which Employee
has directly performed services, (2) for which Employee has supervised others in
performing services, or (3) about which Employee has special knowledge as a
result of his employment with the Company, during all or any part of the
24-month period ending on the date of the termination of his employment with the
Company.

 

7



--------------------------------------------------------------------------------

  (ii) “Competing Product or Service” means any product or service which is sold
in competition with, or is being developed and which will compete with, a
product or service developed, manufactured, or sold by the Company. For purposes
of this Agreement, “Competing Products or Services” are limited to products
and/or services for which Employee participated in the development, planning,
testing, sale, marketing or evaluation of on behalf of the Company in or during
any part of the last 24 months of his employment with the Company, or for which
Employee supervised one or more Company employees, units, divisions or
departments in doing so.

 

  (iii) “Special Knowledge” means material, non-public information about a
person, association or entity that Employee learned as a result of his
employment with the Company and/or the Company’s client development or marketing
efforts during all or any part of the last 24 months of his employment with the
Company.

 

  (b) Employee agrees that the Company’s customer contacts and relations are
established and maintained at great expense. Employee further agrees that, as an
employee of the Company, he will have unique and extensive exposure to and
contact with the Company’s customers and employees, and that he will have had
the opportunity to establish unique relationships that would enable him to
compete unfairly against the Company. Moreover, Employee acknowledges that he
will have had unique and extensive knowledge of the Company’s trade secret and
confidential information, and that such information, if used by him or others,
would allow him or others to compete unfairly against the Company. Therefore, in
consideration of the compensation and benefits paid to him pursuant to this
Agreement, Employee agrees that, for a period of 12 months after the date of the
termination of his employment, Employee will not, either on his own behalf or on
behalf of any other person, association or entity:

(i) Contact any Customer for the purpose of soliciting or inducing such client
to purchase a Competing Product or Service;

(ii) Solicit an employee of the Company to terminate his employment with the
Company;

(iii) Become financially interested in, be employed by or have any connection
with, directly or indirectly, either individually or as owner, partner, agent,
employee, consultant, creditor or otherwise, except for the account of or on
behalf of the Company, or its affiliates, in any business or activity listed on
Exhibit B, or any affiliate, successor or assign of such business or activity or
any other business enterprise that engages in substantial competition with the
Company or any of its subsidiaries in the business of providing management
solutions to the financial industry; provided, however, that nothing in this
Agreement shall prohibit Employee from owning publicly traded stock or other
securities of a competitor amounting to less than one percent of such
outstanding class of securities of such competitor; or

(iv) Become an owner, partner, director or officer of a company that develops,
sells or markets a Competing Product or Service.

 

8



--------------------------------------------------------------------------------

  (c) Notwithstanding any other provision of this Agreement, this Section 11:

(i) Shall not bar Employee from all employment. Employee warrants and agrees
that there are ample employment opportunities that he could fill following his
employment with the Company, in his field of experience, without violating this
Agreement;

(ii) Shall not bar Employee from performing clerical, menial or manual labor;

(iii) Subject to Section 11(b)(iii), including the proviso thereof, shall not
prohibit Employee from investing as a passive investor in the capital stock or
other securities of a publicly traded corporation listed on a national security
exchange.

12. Employee acknowledges and agrees that compliance with Section 11 hereof is
necessary to protect the Company, and that a breach of Section 11 hereof will
result in irreparable and continuing damage to the Company for which there will
be no adequate remedy at law. Employee hereby agrees that in the event of any
such breach of Section 11 hereof, the Company, and its successors and assigns,
shall be entitled to injunctive relief and to such other and further relief as
is proper under the circumstances. Employee further agrees that, in the event of
his breach of Section 11 hereof, the Company shall be entitled to recover the
value of any amounts previously paid or payable to Employee pursuant to
Section 6(d) hereof and of any Stock Program. Employee understands and agrees
that the losses incurred by the Company as a result of such breach of this
Agreement would be difficult or impossible to calculate, as they are based on,
among other things, the value of the knowledge and information gained by the
Employee at the expense of the Company, but that the actual value exceeds the
amounts paid or payable to Employee pursuant to Section 6(d) and any Stock
Program. Accordingly, the amount paid or payable to Employee pursuant to
Section 6(d) and any Stock Program herein represents the Employee’s agreement to
pay and the Company’s agreement to accept as liquidated damages, and not as a
penalty, such amount for any such Employee breach. Employee and the Company
hereby agree to submit themselves to the jurisdiction of any Court of competent
jurisdiction in any disputes that arise under this Agreement.

13. Employee agrees that the terms of this Agreement shall survive the
termination of his employment with the Company.

14. This Agreement shall be governed by and construed in accordance with the
laws in the State of Wisconsin, without reference to conflict of law principles
thereof.

 

9



--------------------------------------------------------------------------------

15. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

16. THE EMPLOYEE HAS READ THIS AGREEMENT AND AGREES THAT THE CONSIDERATION
PROVIDED BY THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREES THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON THE EMPLOYEE’S ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.

17. If any provision of this Agreement shall be declared illegal or
unenforceable by a final judgment of a court of competent jurisdiction, the
remainder of this Agreement, or the application of such provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each remaining provision of
this Agreement shall be valid and be enforceable to the fullest extent permitted
by law.

18. No term or condition of this Agreement shall be deemed to have been waived,
nor shall thereby create any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition for the future or as to any act other than
that specifically waived.

19. No term or provision or the duration of this Agreement shall be altered,
varied or contradicted except by a writing to that effect, executed by
authorized officers of the Company and the Company and by Employee, and in
compliance with Internal Revenue Code Section 409A.

20. All notices to be sent under this Agreement shall be sufficient when
delivered in hand or mailed by registered or certified mail to the Company at
255 Fiserv Drive, Brookfield, Wisconsin, Attention: Secretary or such other
address as it shall designate in writing to Employee; or to Employee at the home
address, as reflected in the records of the Company as provided by Employee, or
such other address as Employee shall designate in writing to Fiserv.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set their hands.

 

EMPLOYEE:     FISERV, INC.:

/s/ Kevin P. Gregoire

    By  

/s/ Jeffery W. Yabuki

Signature     Jeffery W. Yabuki

Kevin P. Gregoire

   

President and Chief Executive Officer

Printed Name     Title

 

11